Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 1/31/2022 has been entered and made of record.  Claims 1-20 are pending in this application.  Claims 16-20 are new.



Amendments to the Claims

Claims 5, 7, 11, 12, 13, and 15 have been amended.



   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 11/9/2021:

Pous et al. (US 2015/0217587 A1) “Pous”
Has (DE 10 2007 035 805 A1) machine translation “Has”
Singamsetty et al. (US 2016/0077773 A1) “Singamsetty”

The Applicant’s arguments, on pages 7 through 12 of the Remarks section filed on 1/31/2022 are fully considered, with respect to claims 1, 2-4 and 8 but are not persuasive for the following reason(s).


 Independent claim 1 has been rejected under 35 U.S.C. § 103(a) as being unpatentable over Pous in view of Has.

Regarding claim 1:

the mapping comprises adjusting the color pipeline so that the mapping of a target color associated with a first composition further includes adding a quantity of a second composition to the mapping of the target color, the second composition comprising a lower visibility than the first composition” in claim 1.

The Examiner responds:  Pous teaches a color pipeline “colour pipeline 300 comprises a colour space convertor 310 and a linearizer 320” [0021].   The respective amount of each ink applied to the print media for a given input colour is controlled by the colour space look-up-table 311” [0025]; which is part of the color pipeline as shown in Fig. 3.  It would be obvious to an ordinary person in the art that the color pipeline of Pous controls the amounts of Cyan, Yellow, Magenta, and/or Black inks to be applied to an area of a print medium.  i.e. “The colour space LUT 311 defines the ink usage of each ink” [0025].

The color pipeline can be adjusted based on “the amount of pre-treatment applied to the media” [0026] or “a total ink limit” [0027].  Furthermore, Pous states:  “It will be appreciated that embodiments of the invention allow the colour separations and one or more ink limits of a printing device to be controlled in response to a received indication 

The reference of Has [0015] teaches that a second composition of ink, for example the Yellow ink in Pous, can be added i.e.“superimposed” to a first composition of ink, for example the Black ink in Pous for the benefit of allowing a cleaning cycle for the yellow ink nozzle, due to less frequent use [0015].  As is typically the case, yellow ink is used less, the yellow ink may dry out, clog the ink orifice, and cause image quality problems.  To solve the problem of the yellow ink drying, the yellow ink is added to the black ink to help mitigate the effect of yellow ink drying.  Both Has and the Applicants note that the yellow ink, which is applied to the black ink, will not be as apparent on a printed medium; and the benefit of ejecting yellow ink with the black ink, addresses and helps to solve the same problem of ink drying “decap” in [0013] and [0018] of the Applicants publication (US 2012/0321017 A1).  Therefore, it would be obvious to a person having ordinary skill in the art to adjust the adjustable color pipeline of Pous to apply a second composition of ink such as yellow to a black ink to avoid decap problems, while, at the same time, not significantly reducing a quality of a printed image; since Has and the Applicants are facing the same problem with ink drying in ink-jet printing.

KSR and the factors which control obviousness are Graham v. John Deere.   In particular the factors are:

 Scope and content of the prior art
Differences between the claimed invention and the prior art
The level of ordinary skill in the pertinent art
Objective evidence relevant to the issue of obviousness

The Applicant cites:  ‘In the present case, the scope and content of the cited references does not include the claimed subject matter, particularly “the generation of the mapping comprises adjusting the color pipeline so that the mapping of a target color associated with a first composition further includes adding a quantity of a second composition to the mapping of the target color, the second composition comprising a lower visibility than the first composition.” ’

The Examiner responds:

The Applicant provides no evidence or rationale to support the Graham v John Deere factors other than a statement that “the scope and content of the cited references does not include the claimed subject matter”.  The Examiner reasons in view of the Graham v. John Deere factors :


 The Scope of the invention and the prior art are in the field of printing and imaging.
The Examiner finds no difference between the limitations of the claimed invention and the prior art in independent claim 1.
A person having ordinary skill in the art is familiar with ink-jet type printing commensurate with the scope of the Applicants claims
In particular, the reference of Has addresses the same problem as the Applicant.

The Applicant argues:  Claims 1-20 are allowed.

The Examiner responds:  Claims 5, 6, 7, 9-20 include allowable subject matter indicated in the 11/09/2021 Office Action.  Furthermore, amended claims 11, 15 and claims dependent therefrom are indicated as allowable in this Office Action.

 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pous et al. (US 2015/0217587 A1) “Pous” in view of Has (DE 10 2007 035 805 A1) machine translation “Has”.

1.  Pous teaches:  A color management module ("colour space convertor 310 and a linearizer 320." [0021]) to generate a mapping from an incoming color space ("received print data 301 from an input colour space " [0021]) to a printer color space ("to a printer colour space 302" [0021]) by a color pipeline (The colour pipeline 300 comprises a colour space convertor 310 and a linearizer 320” [0021]) ; wherein the generation of the mapping comprises adjusting the color pipeline so that the mapping of a target color associated with a first composition ("The colour space LUT 311 defines the ink usage of each ink. Thus the respective amount of each ink applied to the print media for a given input colour is controlled by the colour space look-up table 311. " [0025].  The first composition is formed from inks where the inks colors may be of cyan, yellow, magenta, and black).
Pous does not teach where the first composition further includes adding a quantity of a second composition to the mapping of the target color, the second composition comprising a lower visibility than the first composition.
However, Has teaches where the first composition further includes adding a quantity of a second composition to the mapping of the target color, the second composition comprising a lower visibility than the first composition ("a black image point 22 is first printed by the nozzle 12 in that this nozzle 12 sends a drop of black ink to the recording medium 24." [0015] which is the first composition “a cleaning cycle is carried out for” … “the nozzle 18 for the color yellow.” [0015], the second composition which is “superimposed” on the black color [0015].) .
  The first composition formed from black ink of Pous can be modified by Has to overprint yellow ink onto the black ink where the yellow ink has a lower visibility than the black ink.

The motivation for the combination is provided by Has: the black color has an opacity such that the lighter color is not visible to the viewer to provide a cleaning cycle for the yellow ink nozzle, due to less frequent use [0015].  




8. The color management module of claim 1, wherein the second composition comprises a cyan dye and the first composition comprises a black dye ("a black image point 22 is first printed by the nozzle 12 in that this nozzle 12 sends a drop of black ink to the recording medium 24. In the present case, the conditions are such that a cleaning cycle is required for the nozzle 14 for the color cyan.  Therefore, in this example according to the invention, an ink drop is also emitted from the nozzle 14 onto the black-colored image point 22, which is superimposed on the black color. This black color has such a background opacity that the cyan color is not visible to the viewer." [0015] of Has). 

  	The first composition formed from black ink of Pous can be modified by Has to overprint cyan ink onto the black ink where the cyan ink has a lower visibility than the black ink.

The motivation for the combination is provided by Has that the black color has an opacity such that the lighter color is not visible to the viewer to provide a cleaning cycle for the cyan ink nozzle, due to less frequent use [0015].  

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claim 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pous et al. (US 2015/0217587 A1) “Pous” in view of Has (DE 10 2007 035 805 A1) machine translation “Has” and further in view of Singamsetty et al. (US 2016/0077773 A1) “Singamsetty”.

2. Pous and Has teach The color management module of claim 1
Pous and Has do not explicitly teach where the color management module is being associated with a controller to instruct a printer to print a print job based on the mapping.
However Singamsetty teaches a controller (“Processor(s) 104” [Figure 1] having a “PRINT JOB GENERATION MODULE 112” to transmit a print job to a printer “TRANSMIT THE PRINT JOB TO THE PRINTER 208” Figure 2.)



The motivation is provided by Singamsetty “The documents for large format printing are generally processed to create print jobs and the same are transmitted to a large format printer (LFP) for printing” [0001].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
3. The color management module of claim 2, wherein the printer is a large format printer (“The documents for large format printing are generally processed to create print jobs and the same are transmitted to a large format printer (LFP) for printing” [0001] of Singamsetty.) 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. Pous and Has teach: The color management module of claim 2, wherein the printer is to eject the quantity of the second composition and the first composition on a printing area ("an ink drop is also emitted from the nozzle 14 onto the black-colored image point 22, which is superimposed on the black color." … the nozzle 18 for the color yellow can also be carried out [0015] of Has.) 

Pous and Has are not explicit about during a print job operation.

However Singamsetty teaches a print job operation “PRINT JOB GENERATION MODULE 112” to “TRANSMIT THE PRINT JOB TO THE PRINTER 208” Figure 2.
  The printer color management module of Pous can be modified to transmit a print job to a printer.

The motivation is provided by Singamsetty “The documents for large format printing are generally processed to create print jobs and the same are transmitted to a large format printer (LFP) for printing” [0001].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
Allowable Subject Matter

Claims 11-15 and 17-20 are allowed.

Claims 5-7, 9, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional Prior Art

Bhattacharjya et al. (US 6,522,427 B1)

Abstract
An apparatus and method for improving a color space transformation between an input device such as a scanner and an output device such as a printer. The color space transformation includes a first three-dimensional look up table that receives color information from the input device and transforms colors specified in an input device color space into colors in a device-independent color space, and a second three-dimensional look up table that receives colors from the first three-dimensional look up table and transforms colors specified in a device-independent color space into colors in an output device color space. The method includes inputting sample images with the input device and outputting those sample images with the output device, identifying areas in the sample images output by the output device where contouring appears, forming a list of colors corresponding to the identified areas, identifying nodes in the second three-dimensional look up table encompassing the list of colors, and smoothing the set of nodes.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675